Citation Nr: 1512215	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  10-02 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a headache disability, to include migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran had active military service from March 1996 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, that denied service connection for a low back disorder and headaches.  In May 2012, the Veteran testified at a Board hearing before the undersigned Veterans' Law Judge (VLJ), as to these two issues.  In August 2012 and July 2014, the case was remanded for further development.  In a September 2014 rating decision, the RO granted service connection for a low back disorder.  Consequently, this issue is no longer on appeal before the Board.  

The Veteran perfected an appeal of another rating decision concerning entitlement to a rating in excess of 10 percent for his service-connected right knee disability.  In January 2015, he testified at a separate Board hearing before a different VLJ in regard to this claim.  Consequently, the claim for an increased rating for the right knee disorder is addressed in a separate Board decision, decided by the Veterans Law Judge that held the hearing in January 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the June 2014 remand, the Veteran was afforded a VA examination in relation to his claim for service connection for headaches in September 2014.  On the examination report, the examiner initially checked a box indicating that the Veteran did not currently have a headache condition and/or had not ever been diagnosed with a headache condition.  However, the examiner also checked boxes indicating that the Veteran experienced constant head pain, pulsating or throbbing head pain and pain on both sides of the head.  Additionally, she  checked boxes indicating that the pain worsened with physical activity and that he experienced other symptoms associated with his headaches, including nausea, vomiting, sensitivity to light and changes in vision (such as scotoma, flashes of light, tunnel vision).  Further, the examiner checked a box indicating that the Veteran had characteristic prostrating attacks of migraine/non-migraine headache pain.  Moreover, the examiner checked a box indicating that the Veteran's headaches had impacted his ability to do work in that he had left work 3 to 4 times in the past year due to his headaches.  Then, after making all of these notations, the examiner found that the Veteran's headache condition was less likely than not related to his military service, indicating that he had not received any treatment for this condition and he did not have a current diagnosis based on a review of his medical record.  

In isolation, a lack of receipt of post-service treatment for a disability claimed to be service-related and/or a lack of a previously recorded diagnosis of a claimed disability, do not provide a basis for an examiner to find that a claimed disability is not service-related.   Notably, the Veteran is competent to report the timing and nature of the symptomatology he has experienced and an examiner cannot assume that the Veteran did not suffer from a headache disability since service just because he did not receive any post-service treatment for it.   Also, the VA examiner's notation that the Veteran did not have a current headache condition and had never had a headache condition appears to be at odds with her notations of all of the symptoms the Veteran experienced.  Accordingly, a remand is necessary so that the examiner can provide a supplemental opinion pertaining to the likely etiology of any current headache disorder.  

Prior to arranging for the supplemental opinion, the AOJ should ask the Veteran to identify any sources of treatment or evaluation he has received for headache problems since service, and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any sources of treatment or evaluation he has received for headache problems since service and secure copies of complete records of the treatment or evaluation from all sources appropriately identified. 

2.  Obtain a supplemental opinion from the September 2014 VA examiner.  The entire claims file must be made available to the clinician for review, and the clinician must note in the report that the file has been reviewed.  Based on review of the September 2014 examination report, along with any information deemed pertinent, the examiner should render a diagnosis for the Veteran's headache disorder.  If the examiner finds that the Veteran does not have a current headache disorder, she should explain the reason for this finding in light of the September 2014 notations indicating that the Veteran has constant, pulsating or throbbing head pain on both sides of the head that worsens with physical activity; that he experiences associated nausea, vomiting, sensitivity to light and changes in vision; that he has characteristic prostrating attacks of migraine/non-migraine headache pain; and that his headaches had impacted his ability to do work in that he had left work 3 to 4 times in the past year due to them.  

For any headache disability diagnosed, the examiner, after appropriate review of all the pertinent information in the claims file, should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current headache disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the incident in Saudi Arabia when the Veteran was rear-ended by another car while stopped at a traffic code point, hitting his head on the door frame.

A complete explanation must be provided in support of the diagnostic findings and medical opinion provided.  The examiner is advised that the Veteran is competent to report on the nature and timing of his headache symptoms.  The examiner is also advised that in isolation, a lack of post-service treatment does not provide an appropriate basis for finding that a current headache disability is not likely related to service, as many people do not receive medical care for ongoing health problems.   

If the September 2014 VA examiner determines that a re-examination is necessary in order to render an appropriate opinion, such re-examination should be conducted.  Also, if the September 2014 VA examiner determines that referral to a neurologist is necessary in order to evaluate the Veteran for a headache disability, such referral should be effectuated.   

If the September 2014 VA examiner is unavailable or unable to provide the supplemental opinion, have another qualified professional provide the additional comment.  This may require having the Veteran reexamined, but this is left to the designee's discretion.

3.  Review the medical opinion provided to ensure that it complies with the remand instructions.  If not, take appropriate corrective action.  

4.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




